


EXHIBIT 10.1


NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN
(Amended and Restated Effective January 1, 1997)


(Revised 2001)


Amendment No. 13


National Penn Bancshares, Inc. (the "Company") adopted the National Penn
Bancshares, Inc. Capital Accumulation Plan (Amended and Restated Effective
January 1, 1997) (Revised 2001)(the "Plan") for the benefit of certain of its
Employees (as defined in the Plan) and its subsidiaries' Employees. The Company
subsequently amended the Plan by Amendment Nos. 1-12 thereto.


The Company hereby further amends the Plan as hereinafter set forth effective
April 1, 2006.



    1. 
Schedule A to the Plan is amended to add "Nittany Financial Corp. and
subsidiaries" under the heading "Entity" and to add across from it the date
"January 26, 2006" under the heading "Date".




    2. 
Employees of the Nittany Bank Division of National Penn Bank shall become
eligible to participate with respect to the payroll period for which payment is
made on April 6, 2006. The following special rules shall apply with respect to
participation of such Employees for the 2006 Plan Year.



(a) All Employees of the Nittany Bank Division of National Penn Bank that have
satisfied the Plan's eligibility requirements on April 6, 2006 shall be eligible
to participate on that date. Employees who have not then satisfied the
requirements shall become eligible on the Entry Date that they satisfy the
Plan's eligibility requirements.


(b) Subsection 4(d) shall apply with respect to Compensation paid on or after
April 6, 2006, and any year-end adjustment in matching contribution shall be
made with respect to elective contributions from and after April 6, 2006 and the
matching contribution rate under this Plan. No consideration shall be given to
elective contributions or matching contributions made under the plan sponsored
by Nittany Bank.


(c) For purposes of subsection 4(n), "Compensation" shall only include amounts
paid on or after the later of April 6, 2006, and the Entry Date on which an
Employee of the Nittany Bank Division becomes eligible to participate in the
Plan.


Executed this 8th day of May, 2006.





 Attest: NATIONAL PENN BANCSHARES, INC.         By:
/s/ H. Anderson Ellsworth
By:
/s/ Earl J. Houseknecht
Name:
H. Anderson Ellsworth, Esq.
Name:
Earl J. Houseknecht
Title:
Senior Vice President
Title:
Executive Vice President,
     
Human Resources Director




--------------------------------------------------------------------------------